Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Aquellos de nosotros que hemos practicado la profesión de abogado sabemos que el abogado en la práctica, dado lo complicado de la profesión, apenas le sobra el tiempo para leer, y estudiar, las numerosas decisiones que emiten los *474diferentes foros judiciales apelativos; cuyas decisiones tie-nen inherencia directa, o indirecta, sobre nuestro ordena-miento jurídico.
Es por ello que resulta lamentable que estos foros ape-lativos, al resolver los casos o controversias que llegan ante su consideración, emitan ponencias innecesariamente com-plicadas y extensas, envolviéndose en la discusión, y expo-sición, de temas y materias que, aun cuando interesantes e ilustrativas, no resultan ser necesarias para la correcta ad-judicación del caso.
La opinión emitida por una mayoría de los integrantes del Tribunal en el presente caso es un ejemplo clásico de esa clase de decisiones, esto es, una decisión en que este Foro se envuelve en la exposición, y discusión, de una serie de temas que resultan totalmente innecesarios para la co-rrecta solución de la controversia ante nuestra consideración.
El presente caso plantea una sencilla controversia de índole administrativa —relacionada con la doctrina de ju-risdicción primaria— la cual, de hecho, el Tribunal la re-suelve en apenas cinco (5) o seis (6) páginas. Cabe pregun-tarse cuál fue el propósito que tuvo el Tribunal al escribir las restantes veinte (20) páginas. No hay duda que, y a manera de ejemplo, la Parte II de la Opinión —la “impor-tancia del recurso del agua”— y la Parte III de la misma —la “naturaleza constitucional y legal del recurso del agua”— pueden constituir un tema de gran interés para un discurso ante una de las escuelas de derecho o ante un club cívico por parte de uno de los integrantes del Tribunal. Realmente no lo sabemos. Lo que sí sabemos es que la discusión de referencia no era necesaria para la correcta solución de la controversia, de índole administrativa, que plantea el recurso.
Lo antes expuesto, debe quedar claro, no tiene otro pro-pósito u objetivo que lograr que el Tribunal esté más a tono *475con los difíciles tiempos que vivimos y que tome conscien-cia de que el refrán popular, a los efectos de que “lo poco agrada y lo mucho empalaga”, es también de aplicación a las decisiones que emite.